DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement filed 2/7/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. (There is no explanation of relevance of DE 1958640.) It has been placed in the application file, but the information referred to therein has not been considered.
Additionally, Examiner's consideration of the IDS is limited to a cursory review of the cited references due to the high number of references listed and the breadth of topics covered by the references. If Applicant is aware of particular references or particular portions of the cited references that are particularly pertinent to the claims, Applicant is invited to highlight those references/portions for more thorough consideration by Examiner.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words. Correction is required. See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation "wherein the support beam is free of additional structural members for attachment to the vehicle." However, an implement having a support beam that is free of additional structural members for attachment to the vehicle was not adequately described in the original disclosure. The above limitation is contradicted by claim 9 and the embodiments described in the specification which include a lift bar for attachment to the vehicle. Further, the drawings show an additional structural member opposite the member 148 for supporting a pin 140. Additionally, the support beam itself is an element of (i.e. is a part of) the vehicle, and thus, the tools shown (see Figs. 2-4) are additional structural members for attachment to the vehicle (as said tools are for attachment to the support beam). Since an embodiment having the limitations of claim 1 was not adequately described to convey possession of such an embodiment, claim 1 fails the written description requirement and is rejected under 35 U.S.C. 112(a). Claims 2-11 are rejected because of their dependency on claim 1.
Claim 12 recites the limitation "wherein the support structure is free of additional structural members for attachment to the vehicle;" in lines 8-9. However, this limitation is contradicted by language later in the claim which sets forth "a lift bar extending from the upper portion of the structural member and terminating directly above a midpoint of the support structure." Further, the specification and drawings describe and show additional structural members 140 for attachment to the vehicle. Since an embodiment having the limitations of claim 12 was not adequately described in the original disclosure to convey possession of such an embodiment, claim 12 fails the written description requirement and is rejected under 35 U.S.C. 112(a). Claims 13-20 are rejected because of their dependency on claim 12.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. Applicant’s cooperation is requested in correcting any further indefinite language of which Applicant may become aware.
Claim 1 recites the limitation "wherein the support beam is free of additional structural members for attachment to the vehicle." This limitation renders the claim indefinite because the metes and bounds of this limitation cannot be ascertained. It is unclear what would constitute an additional structural member as various components and elements could be considered to be "a structural member" attached to the support beam. As it cannot be determined of what would constitute a "structural member" and what would not constitute "a structural member" with regards to the prior art, the metes and bounds of the claim cannot be determined. Further, what such structural members are "additional" to is unclear. Thus, claim 1 is indefinite and rejected under 35 U.S.C. 112(b). Claims 2-11 are rejected because of their dependency on claim 1.
Claim 2 recites "wherein the structural member of the implement is attached to the implement" in lines 1-2. However, it is unclear how an element of (i.e. a part of) an implement is (or can be) attached to the implement. Further, it appears as though any identified "structural member of the implement" would meet this limitation as the structural member is attached to itself (which is part of the implement). Therefore, claim 2 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 2 also recites the limitation "the length of the implement" in lines 2-3 and 3. There is insufficient antecedent basis for this limitation in the claim. (Claim 1 confirms "the length" set forth is "of the support beam" in lines 10-11, and thus is not of the implement.) Claim 2 is being further examined as though recitations of "the implement" in lines 2 and 3 read as "the support beam."
Claim 4 recites "wherein the structural member of the implement further includes a lift bar extending upwardly and inwardly therefrom" in lines 1-2. However, it is unclear what "inwardly" is in relation to or how it is defined. As such, the metes and bounds of the claim cannot be determined, and it is rendered indefinite. Therefore, claim 4 is rejected under 35 U.S.C. 112(b).
Claim 4 also recites the limitation "the vehicle frame" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the length of the implement" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the upper portion of the structural member" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the upper portion of the structural member" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "wherein the support structure is free of additional structural members for attachment to the vehicle;" in lines 8-9. This limitation renders the claim indefinite because the metes and bounds of this limitation cannot be ascertained. It is unclear what would constitute an additional structural member as various components and elements could be considered to be "a structural member" attached to the support structure. As it cannot be determined of what would constitute a "structural member" and what would not constitute "a structural member" with regards to the prior art, the metes and bounds of the claim cannot be determined. Further, what such structural members are "additional" to is unclear. Thus, claim 12 is indefinite and rejected under 35 U.S.C. 112(b). Claims 13-20 are rejected because of their dependency on claim 12.
Claims 15-20 set forth limitations of "the implement lift." However, the implement lift is not set forth as part of the claimed implement. Thus, the degree to which these limitations are required is unclear, especially for claims 16 and 17 wherein the claim language only pertains to "the implement lift" and is merely descriptive (i.e. carries little or no patentable weight) with respect to the claimed implement. Therefore, claims 15-20 are indefinite and rejected under 35 U.S.C. 112(b).
Further, claim 15 recites "wherein the lift bar connects to the implement lift via a hoisting line" in lines 1-2. It is unclear if "a hoisting line" is being introduced as an element of the claimed implement or is an element to be used with the claimed implement in a functional limitation. Therefore, claim 15 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 16 recites the limitation "the frame of the vehicle" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the end of the lift bar" in line 2. There is insufficient antecedent basis for this limitation in the claim.
The claims are being further examined as best understood indicated below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fraga (US 2,755,722).

Regarding claim 1, Fraga '722 discloses a vehicle comprising:
a pair of spaced apart frame portions (including 15, 16) extending in substantially the same direction (extending vertically in Fig. 1);
a pair of hitch receiving points (including points for receiving 27s), each hitch receiving point connectable with a respective one of the pair of frame portions (points "connectable" as shown by Applicant with respect to 138 and 139 disclosed); and
a removable implement having:
a support beam (11) having a length;
a pair of hitch pins (including 27s) operably connected to the support beam and spaced apart thereon, with each hitch pin for operative attachment to a respective one of the hitch receiving points; and
a single structural member (including one member 28) attached to the support beam at a distance offset from a central portion of the length of the support beam (see Fig. 1), and wherein the support beam is free of additional structural members for attachment to the vehicle (free of structure in addition to that of the hitch pins and the structural member, as Applicant’s).

Regarding claim 2, Fraga '722 discloses the structural member (including one member 28) of the implement being attached to the support beam (11) at a location offset in a direction along the length of the support beam from the midpoint of the length of the support beam (see Fig. 1).

Regarding claims 3 and 8, Fraga '722 discloses an upper portion of the structural member (including one member 28) of the implement being adjacent to and exterior of one of the pair of spaced apart frame portions when the pair of hitch pins are attached to the pair of receiving points (see Figs. 1, 4).

Regarding claim 4, Fraga '722 discloses the structural member of the implement further including a lift bar (including 29, 30, 66) extending upwardly and inwardly therefrom and above the vehicle frame when the implement is attached to the vehicle. It is noted that Applicant’s lift bar is also of multipiece construction as it includes eyehook 162 (e.g. see Specification, para. 0055).

Regarding claim 9, Fraga '722 discloses the implement further comprising a lift bar (including 29, 30, 66) connected to an upper portion of the structural member.

Regarding claim 10, Fraga '722 discloses the lift bar further comprising:
a first portion (including 30) extending upwards from the upper portion of the structural member; and
a second portion (including 29) extending inwards towards and above the central portion of the support beam such that the second portion of the lift bar terminates directly above a midpoint of the support beam (see Figs. 1, 4).

Regarding claim 11, Fraga '722 discloses the implement being evenly distributed to either side of the midpoint thereof (as shown in Fig. 1) and the lift bar is capable of supporting the implement for installation and removal from the vehicle.

Regarding claim 12, Fraga '722 discloses an implement for removably attaching to a vehicle comprising:
a support structure (including 11) having a length;
a single structural member (including one member 28) having a lower portion attached to the support structure at a distance offset from a central portion of the length of the support structure and an upper portion for attachment to the vehicle, the upper portion being offset from the central portion of the length of the support structure at the same distance as the lower portion (see Figs. 1, 4); and wherein the support structure is free of additional structural members for attachment to the vehicle (free of structure in addition to that of the structural member, as Applicant’s); and
a lift bar (including 29, 30, 66) extending from the upper portion of the structural member and terminating directly above a midpoint of the support structure. As noted above, Applicant’s lift bar is also of multipiece construction as it includes eyehook 162 (e.g. see Specification, para. 0055).

Regarding claim 13, Fraga '722 discloses the lift bar further comprising:
a first portion (including 30) extending upwards from the upper portion of the structural member; and
a second portion (including 29) extending inwards towards the midpoint of the support structure such that the second portion of the lift bar terminates directly above the midpoint of the support structure (see Figs. 1, 4).

Regarding claim 14, Fraga '722 discloses the lift bar (including 29, 30, 66) being operable to connect to an implement lift (such as by connection to 68) on the vehicle. Additionally, it is noted that implement lifts providing such connections are known in the prior art, such as that shown by Cross et al. (US 5,746,275) and Brown et al. (US 4,892,158)

Claims 15-20 set forth functional limitations regarding a hypothetical combination of the implement with an implement lift, and the implement of Fraga '722 appears capable of such limitations when it is attached to an implement lift as indicated. As such, the implement taught by Fraga '722 meets the claims.

More specifically regarding claim 18, Fraga '722 discloses the midpoint of the support structure (including 11) and the end of the lift bar (including 66) being aligned with a longitudinal centerline of the vehicle when the implement is supported beneath the frame of the vehicle (see Fig. 1).

More specifically regarding claim 19, Fraga '722 discloses the implement of claim 14 wherein the lift bar (including 29, 30, 66) is the only connection point between the implement and the implement lift.

More specifically regarding claim 20, Fraga '722 discloses the implement being longitudinally balanced (as it is balanced about its midpoint as shown in Fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fraga '722 in view of Fraga (US 2,743,656).

Regarding claim 5, Fraga '722 discloses the vehicle with respect to claim 1 as set forth above. Fraga '722 does not explicitly disclose the implement being free of any rigid structure extending vertically from a midpoint of the support beam, as Fraga '722 shows a tool (94) connected to the midpoint of the support beam (see Fig. 1). Fraga '656 teaches a vehicle comprising an implement that is free of any rigid structure extending vertically from a midpoint of the support beam (see Fig. 1).
Fraga '722 and Fraga '656 are analogous because they both disclose vehicles having hitches and attached implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the vehicle of Fraga '722 with the implement structural spacing as taught by Fraga '656 in order to accommodate spacing of crop rows.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fraga '722 in view of Johnson et al. (US 4,693,331)

Regarding claim 6, Fraga '722 discloses the vehicle with respect to claim 1 as set forth above. Fraga '722 does not explicitly disclose a pair of front wheels and a pair of rear wheels, wherein the implement is disposed intermediate to the pair of front wheels and the pair of rear wheels. Johnson teaches a vehicle comprising:
a pair of front wheels (42); and
a pair of rear wheels (14), wherein an implement is disposed intermediate to the pair of front wheels and the pair of rear wheels (see Figs. 1, 2) when the implement is attached to a hitch assembly (including 48) of the vehicle.
Fraga '722 and Johnson are analogous because they both disclose vehicles having hitches and towed implements attached. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the vehicle of Fraga '722 with the wheel and implement positioning means as taught by Johnson in order for better viewing and improved control of the implement. (See Johnson, col. 2, lines 7-15.)

Regarding claim 7, Fraga '722 discloses a midpoint of the length of the support beam (11) being aligned with a midpoint between the spaced apart frame portions (including 15, 16) when the pair of hitch pins are attached to the pair of receiving points (see Fig. 1).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fraga '722 in view of Campisi (US 6,257,347).

Regarding claim 15, Fraga '722 discloses the implement with respect to claim 14 as set forth above. Fraga '722 does not explicitly disclose a hoisting line connecting the lift bar to an implement lift or to structure similar to an implement lift. Campisi teaches a hoisting line (of 68) for connecting a lift bar to an implement lift, and the hoisting line being in operable communication with the implement lift (see Figs. 1, 2); wherein the implement lift, hoisting line, and lift bar are configured to support the weight of the implement (see col. 2).
Fraga '722 and Campisi are analogous because they both disclose vehicles having hitches for attaching implements thereto. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the vehicle of Fraga '722 with the hoisting and lifting means as taught by Campisi in order to for conveniently adjusting the implement. (See Campisi, col. 2.)

Regarding claim 16, Campisi teaches the implement lift (including 36) being removably connected to the frame of the vehicle (including 14) outside of a longitudinal centerline of the vehicle (when positioned as in Fig. 5).

Regarding claim 17, Campisi teaches the implement lift (including 36) being further operable to raise an attached implement from a ground surface and rotate (via 16, 33) the implement between a first position wherein the implement is supported outside of a frame of the vehicle and a second position wherein the implement is supported beneath the frame of the vehicle (as the implement is held and lowered by 44).

Regarding claim 18, Fraga '722 shows the midpoint of the support structure (including 11) and the end of the lift bar (including 66) being aligned with a longitudinal centerline of the vehicle when the implement is supported beneath the frame of the vehicle (see Fig. 1).


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 3 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,568,254. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the '254 patent present all of the structural limitations of the indicated pending claims. Further, it is noted that additional limitations of the indicated pending claims would have been obvious to a person of ordinary skill in the art in view of the claims of the '254 patent.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. In particular, Peterson et al. (US 1,116,914) teaches an implement as claimed comprising: a support beam (15); a single structural member (including 18) of unitary construction; and a lift bar (including 19) extending upwardly (see Fig. 1) and inwardly (see Fig. 4) therefrom and capable of being angled such that it terminates directly above a midpoint (i.e. on the centerline) of the support beam.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/12/6/22